Exhibit COMDISCO HOLDING COMPANY, INC. COMPUTATION OF EARNINGS (LOSS) PER COMMON SHARE (in thousands except per share data) Average common shares used in computing earnings (loss) per common and common equivalent share were as follows: Three months ended March 31, Six months ended March 31, 2008 2007 2008 2007 Average common shares issued 4,200 4,200 4,200 4,200 Effect of dilutive options - Average common shares held in treasury (171) (171) (171) (171) Total 4,029 4,029 4,029 4,029 Net earnings to common stockholders $ 1,187 $ 645 $ 3,035 $ 6,268 Basic and diluted earnings per common share $ 0.29 $ 0.16 $ 0.75 $ 1.56
